Title: From Thomas Jefferson to Wilson Cary Nicholas, 15 May 1804
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          
            Dear Sir 
            Washington May 15. 1804.
          
          I arrived here the night before last. mr Gallatin being absent I enquired of mr Madison as to the commission of Collector, & found it had been forwarded to you at Warren by mr Gallatin. I found it too late also to enjoin secrecy, as, mr Gallatin not having intimated that, it had not been attended to. I am afraid I omitted to recommend this myself, altho’ it’s expediency was so obvious that it ought not to have escaped me. I hope however that your acceptance will render this omission unimportant. great efforts have been made to obtain this appointment for mr Newton junr. Bedinger has been opposed to this, tho absolutely refusing to be thought of himself for it. I mention this that you may understand what you may see and hear when on the spot. I am so lately here, and immersed in papers that I am able to give you no news. Accept my affectionate salutations.
          
            Th: Jefferson 
          
        